     Case 1:19-cv-00018-JTN-SJB ECF No. 76 filed 09/03/20 PageID.739 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                 _____________________

WACKER NEUSON PRODUCTION
AMERICAS, LLC,
                                                   Case No. 1:19-cv-00018-JTN-ESC
                Plaintiff/Counter-Defendant,
v                                                  Hon. Janet T. Neff

CITY OF NORTON SHORES,

                Defendant/Counter-Plaintiff.


VARNUM LLP                                         GRAVIS LAW PLLC
Adam J. Brody (P62035)                             Douglas M. Hughes (P30958)
Jeffrey D. Koelzer (P78602)                        Enrika L.F. McGahan (P55860)
Attorneys for Plaintiff/Counter-Defendant          John M. Karafa (P36007)
333 Bridge St NW                                   Attorneys for Defendant/Counter-Plaintiff
PO Box 352                                         120 W. Apple Avenue
Grand Rapids, MI 49501-0352                        Muskegon, MI 49440
(616) 336-6000                                     (231) 726-4857
ajbrody@varnumlaw.com                              dhughes@gravislaw.com
jdkoelzer@varnumlaw.com                            jkarafa@gravislaw.com


               JOINT RESPONSE TO [DOC. 74] ORDER TO SHOW CAUSE

         NOW COME the parties, by and through their respective counsel, and state for their Joint

Response to this Court's Order to Show Cause [Doc. 74], as follows:

I.       SUMMARY

         The parties request that the Court extend the pre-motion conference deadline in this case,

allowing the parties to file motions for summary judgments which may resolve the case in its

entirety. The parties believe that there is good cause for extending the deadline, that allowing

summary judgment motions would not unreasonably delay or interfere with other proceedings in

this case, and that submitting the key legal issues in the case to the Court for Summary Judgment
 Case 1:19-cv-00018-JTN-SJB ECF No. 76 filed 09/03/20 PageID.740 Page 2 of 4




will likely be an economical use of the Court's resources, because this case hinges on the

interpretation of a contract.

II.    THERE IS GOOD CAUSE FOR                         EXTENDING         THE      PRE-MOTION
       CONFERENCE REQUEST DEADLINE

       There is good cause for extending the pre-motion conference request deadline under the

circumstances. When the Court previously agreed to extend the discovery deadline in the case

(from October 23, 2019 to December 31, 2019) the parties inadvertently failed to request that the

pre-motion conference request deadline also be extended (from December 31, 2019 to a later

date) to accommodate potential motions based on facts discovered through the end of the

discovery period.

       As the Court is aware, a dispute arose over written discovery in September 2019, which

necessitated a hearing before Magistrate Judge Carmody in October 2019. In resolving that

dispute, Judge Carmody entered an order extending the deadline for the completion of discovery

to December 31 (from October 23), based on the parties' belief that further discovery may

resolve the discovery dispute altogether. However, because summary judgment motions were

not specifically discussed at that hearing, neither party requested that the pre-motion conference

request deadline of December 31 also be extended, so it remained unchanged.

       As it happens, the parties informally agreed to conduct depositions of City of Norton

Shores employees on January 17, 2020, shortly beyond the formal discovery deadline of

December 31, 2019, in order to best accommodate the witnesses' schedules and ensure that all

relevant documents had been produced prior to the depositions.

       As a result, because the pre-motion conference request deadline did not adjust when the

discovery period was extended, neither party was in a position to file a motion asserting a lack of




                                                2
 Case 1:19-cv-00018-JTN-SJB ECF No. 76 filed 09/03/20 PageID.741 Page 3 of 4




genuine issue of material fact. That is, not all potentially relevant facts had been discovered

when the December 31, 2019 pre-motion conference request deadline passed.

       Then, on February 26, 2020, the parties engaged in facilitative mediation. The parties

each believed it was worthwhile to attempt mediation before incurring the cost of preparing and

arguing motions for summary judgment. However, the mediation was not successful.

III.   PERMITTING SUMMARY JUDGMENT MOTIONS AT THIS STAGE OF THE
       PROCEEDINGS PROMOTES JUDICIAL ECONOMY

       The parties agree that this case may be resolved in substantial part (and perhaps in its

entirety) by summary judgment motion, since the primary issue is the interpretation of a contract,

which is a legal issue for the Court to decide. Of course, the parties disagree on the conclusion

that the Court should reach. Given that this case could be decided on briefing and oral argument,

thereby avoiding the need for trial and other pretrial proceedings, allowing the parties to submit

summary judgment motions would be an efficient use of the Court's and the parties' resources.

IV.    EFFECT ON CURRENT CASE SCHEDULE

       With respect to the current schedule in the case, the parties believe the September 11,

2020 settlement conference may still proceed as scheduled, although neither party would object

to adjourning to a later date, after any summary judgment motions have been decided. Given

that the Court's ruling on summary judgment motions may significantly narrow the issues to be

decided at trial, the parties would request that the September 25, 2020 deadline for motions in

limine be adjourned to a date after any summary judgment motions have been adjudicated. In

order to accommodate any such adjustments to the deadline for motions in limine, the parties

would request that the November 9, 2020 pretrial conference and December 1, 2020 trial be

adjourned to a later date that would permit the Court adequate time to hear and decide any

motions in limine.


                                                3
 Case 1:19-cv-00018-JTN-SJB ECF No. 76 filed 09/03/20 PageID.742 Page 4 of 4




Dated: September 3, 2020


/s/ Jeffrey D. Koelzer                /s/ John M. Karafa
VARNUM LLP                            GRAVIS LAW PLLC
Adam J. Brody (P62035)                Douglas M. Hughes (P30958)
Jeffrey D. Koelzer (P78602)           Enrika L.F. McGahan (P55860)
Attorneys for Plaintiff               John M. Karafa (P36007)
333 Bridge St NW                      Attorneys for Defendant
PO Box 352                            120 W. Apple Avenue
Grand Rapids, MI 49501-0352           Muskegon, MI 49440
(616) 336-6000                        (231) 726-4857
ajbrody@varnumlaw.com                 dhughes@gravislaw.com
jdkoelzer@varnumlaw.com               jkarafa@gravislaw.com

15780979_1.docx




                                      4
